Exhibit 10(ff)

December 15, 2006

Lewis Hay, III
Chairman, President and Chief Executive Officer
FPL Group, Inc.
700 Universe Boulevard
Juno Beach, FL 33408

Re: Employment by FPL Group, Inc., or its successors (Amendment No. 2 to the
Letter Agreement dated as of February 25, 2005)

Dear Lew:

Regarding the Letter Agreement, dated as of February 25, 2005, as amended by
letter agreement dated December 15, 2005, between you and FPL Group, Inc.
(collectively, the "Letter Agreement"), you and FPL Group, Inc. hereby agree to
amend the Letter Agreement as follows, effective immediately upon, and subject
to, the appointment by the Board of Directors of James L. Robo as President of
FPL Group, Inc:

1)  The first sentence of paragraph 3 of the Letter Agreement shall be deleted
and the following substituted therefor:

"During the term of your employment hereunder and subject to Section 4 below,
you shall serve as the Corporation's Chief Executive Officer and as a Director
and Chairman of the Corporation's Board of Directors (the "Board")."

2)  The first clause of paragraph 4(c)(ii) of the Letter Agreement, prior to the
proviso contained in that section (which proviso shall remain in full force and
effect), shall be deleted and the following substituted therefor:

"the removal of, or failure to elect or reelect you as Chief Executive Officer
or Chairman of the Board of the Corporation; provided, however, [remainder of
the paragraph remains as set forth in the Letter Agreement]"

Sincerely,

 

 

FPL GROUP, INC.

 

AGREED TO AND ACCEPTED:

     

By:

SHERRY S. BARRAT

 

LEWIS HAY, III









 

Sherry S. Barrat

 

Lewis Hay, III

 

Chair, Compensation Committee

 

Date: December 15, 2006